


Exhibit 10.2


LEASE ADDENDUM NO. 7
THIS LEASE ADDENDUM NO. 7 (“Addendum No. 7”) is made and executed as of this
20th day of October, 2014, by and between COTTONWOOD NEWPARK ONE, L.C., a Utah
limited liability company (“Landlord”), and SKULLCANDY, INC., a Delaware
corporation (“Tenant”), as an addendum to that certain Lease Agreement between
Landlord and Tenant dated the 27th day of August, 2007, as amended by that
certain Lease Addendum No. 1 dated the 18th day of June, 2008, that certain
Lease Addendum No. 2 dated the 21st day of July, 2010, that certain Lease
Addendum No. 3 dated the 2nd day of September, 2010, that certain Lease Addendum
No. 4 dated the 4th day of October, 2011, that certain Lease Addendum No. 5
dated the 16th day of November, 2012 and that certain Lease Addendum No. 6 dated
the 3rd day of June, 2014 (collectively, the “Lease”). Landlord and Tenant are
sometimes collectively referred to below as the “parties.”


RECITALS:
A.    Pursuant to the Lease, Tenant leased from Landlord that certain commercial
office space consisting of approximately twenty-eight thousand two hundred four
(28,204) rentable square feet (24,476 usf) (the “Premises”) in a building (the
“Building”) constructed on real property owned by Landlord located at 1441 West
Ute Boulevard, Park City, Utah, as more particularly described in the Lease.
B.    The parties desire to modify and amend the Lease, subject to the terms and
conditions of this Addendum No. 7.
NOW, THEREFORE, for and in consideration of the parties’ covenants and
agreements contained herein and in the Lease, Landlord and Tenant covenant and
agree as follows:




AGREEMENT:


1.Recitals. The recitals to this Addendum No. 7 are an integral part of the
agreement and understanding of the parties, and are incorporated by reference in
this Addendum No. 7.


2.Definitions. The definitions of certain of the capitalized terms used in this
Addendum No. 7 not expressly defined in this Addendum No. 7 will have the
respective meanings set forth in the Glossary of Defined Terms attached as
Exhibit A to the Lease or elsewhere in the Lease.


3.Expanded Premises. Effective as of November 15, 2014 (the “Effective Date”),
the Premises (as described in Section A of Part I of the Lease) shall be
increased by approximately 3,777 square feet of Rentable Area (3,284 usable
square feet) on the first (1st) floor of the Building known as Suite 100 (the
“Expansion Space”), so that the increased Premises totals approximately 31,981
square feet of Rentable Area (27,560 usable square feet). The location of the
Expansion Space is shown on the Floor Plan attached as Exhibit “A” to this
Addendum No. 7 (the Premises and the Expansion Space shall be collectively
referred to herein as the “Expanded Premises”). Tenant hereby accepts the
Expanded Premises in its current “AS-IS” condition, without any additional
modification, improvement or refurbishing by Landlord. The description of the
Premises contained in Section A of Part I of the Lease, as previously amended,
is amended accordingly. The Landlord shall not be subject to any liability,
including, without limitation, lost profits or incidental or consequential
damages for any delay or inability to deliver possession of the Expansion Space
to the Tenant,




--------------------------------------------------------------------------------




provided, however, that the Effective Date shall be postponed until the date
that Landlord is able to deliver possession of the Expansion Space to the
Tenant.


4.Base Rent for Expansion Space. From and after the Effective Date, Section C of
Part I of the Lease is hereby amended to include the Base Rent for the Expansion
Space as follows:


C.    Base Rent (Lease Provisions, Paragraph 5):


Lease Year
Monthly Base Rent
Annual Base Rent
Effective Date through 2/28/2015
$5,835.47
$70,025.58
3/1/2015 - 2/29/2016
$5,980.25
$71,763.00



The above Base Rent for the Expansion Space shall be in addition to the Base
Rent for the Premises as currently set forth in Section C of Part I of the
Lease, as previously amended.


5.Tenant’s Share. From and after the Effective Date, Section D of Part I of the
Lease is deleted and the following language substituted therefor:


D.    ADDITIONAL RENT (Lease Provisions, Paragraph 5.3):
Tenant’s Share (Lease Provisions, Paragraph 5.3.1): Tenant’s Share for Tenant’s
payment of Operating Expenses for the Premises means Fifty-one and 66/100
percent (51.66%).


6.Parking Charge. From and after the Effective Date, Section F of Part I of the
Lease is deleted in its entirety and the following language substituted
therefor:


F.    PARKING CHARGE (Lease Provisions, Paragraph 5.5):


Tenant shall throughout the Lease Term, lease from Landlord up to a total of one
hundred ten (110) unassigned automobile parking spaces at a cost of Zero Dollars
($0.00) per month per space for the Term of the Lease, including any extensions.


7.Renewal Options. Given the addition of the Expansion Space to the Premises,
the Base Rent for the Expanded Premises during the Extension Renewal Terms
granted pursuant to Section 4 of Addendum No. 6 shall be modified as follows:
Lease Months            Monthly Base Rent    Annual Base Rent


3/1/2016 - 8/31/2016        $ 52,155.68        $ 625,868.17
9/1/2016 - 2/28/2017        $ 52,155.68        $ 625,868.17




8.Broker. Landlord and Tenant each represent to the other that it has had no
dealings with any real estate broker, agent or finder in connection with the
negotiation of this Addendum No. 7, except for Janet G. Vise of Sage Realty
Services, L.C. (“Broker”), and that they know of no other real estate broker,
agent or finder who is entitled to a commission or finder’s fee in connection
with this Addendum No. 7. Each party shall indemnify, protect, defend and hold
harmless the other party against all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including reasonable attorney fees)
for any leasing commission, finder’s fee, equivalent compensation alleged to be
owing on account of the indemnifying parties’ dealings with any real estate
broker, agent or




--------------------------------------------------------------------------------




finder other than the Broker. The terms of this Section 8 will survive the
expiration or earlier termination of the Lease Term.


9.Other Provisions.


Tenant represents, warrants and agrees with Landlord as follows:
(a)    The Lease and this Addendum No. 7 embody the entire agreement now
existing with Landlord related to the Premises; and
(b)    The Lease, as modified hereby, is in full force and effect; and
(c)    The Lease, or any interest therein, has not been previously transferred,
subleased, assigned or pledged by Tenant; and
(d)    Tenant is not aware of any default by Tenant or Landlord under either the
Lease or this Addendum No. 7.
Landlord represents, warrants and agrees with Tenant as follows:
(a)    The Lease and this Addendum No. 7 embody the entire agreement now
existing with Tenant related to the Premises; and


(b)    The Lease, as modified hereby, is in full force and effect; and


(c)    Landlord is not aware of any default by Tenant or Landlord under either
the Lease or this Addendum No. 7.


11.    General. Without limiting any provision respecting assignment or transfer
as contained in the Lease, this Addendum No. 7 shall be binding upon and inure
to the benefit of the respective legal representatives, and any authorized
successors and assigns of the parties. This Addendum No. 7 shall be governed by,
and construed in accordance with, the laws of the State of Utah. All notices and
other communications given pursuant to the Lease, as modified hereby, shall be
made as provided in the Lease. Except as modified in this Addendum No. 7, the
Lease is, and shall remain, in full force and effect. The Lease, as amended by
this Addendum No. 7, shall not be further amended or modified except by a
written instrument signed by the parties. In the event of any conflict between
the terms of the Lease and this Addendum No. 7, this Addendum No. 7 shall
control. The person executing this Addendum No. 7 on behalf of Tenant warrants
and represents that Tenant has full right and authority to execute, deliver and
perform this Addendum No. 7 and no approval or consent of any third party (other
than the parties to this Addendum No. 7) is necessary to make such Addendum No.
7 effectual or otherwise valid and binding. The person executing this Addendum
No. 7 on behalf of Landlord warrants and represents that: (a) Landlord is a duly
organized and existing legal entity, in good standing in the State of Utah; (b)
Landlord has full right and authority to execute, deliver and perform this
Addendum No. 7 and no approval or consent of any third party (other than the
parties to this Addendum No. 7) is necessary to make this Addendum No. 7
effectual or otherwise valid and binding; and (c) the person executing this
Addendum No. 7 on behalf of Landlord was authorized to do so. This Addendum No.
7 shall not be effective or binding unless and until it is fully executed and
delivered by Landlord and Tenant. This Addendum No. 7 may be executed in
multiple counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same instrument.




[Signature Page to Follow]DATED and effective as of the date first written
above.




--------------------------------------------------------------------------------






TENANT:
SKULLCANDY INC., a Delaware corporation





By:    /s/ Patrick Grosso
Name:    Patrick Grosso
Title:    Vice President, Strategic Initiatives and Corporate Affairs
Date:    October 20, 2014


LANDLORD:
COTTONWOOD NEWPARK ONE, L.C., a Utah limited liability company, by its manager

CPM NEWPARK, L.C., a Utah limited liability company, by its manager


COTTONWOOD PARTNERS MANAGEMENT, LTD., a Utah limited liability company, by its
following general partner, COTNET MANAGEMENT, INC., a Utah corporation




By: /s/ John L. West
JOHN L. WEST, President








